DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 objected to because of the following informalities:  
Regarding claim 1, line 7, the colon should be changed to a semicolon. Depending claims 2-7 are rejected accordingly.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-7 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a buffer control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672).
Regarding claim 1, Hughes discloses a system (see system 10 in fig. 1) comprising: 
a hardware transceiver (see Destination 14 in fig. 1) configured to perform operations comprising: 
receiving, from a source (see source 12 in fig. 1), a packet comprising a first command (read as data in new entry 70 in fig. 2) (Hughes see para. 0029, 0030; …new entries 70 and 80 are transmitted.). The FIFO 30 receives the new entry 70 from the source; 
a buffer control unit (see routing/credit control 34 in fig. 2) configured to control a buffer (see FIFO 1 and/or FIFO 2 in fig. 2) and perform operations comprising: 
based on a entry of the buffer that already contains a second command (read as data in existing entry 40 in fig. 2) having an available entry (Hughes see fig. 2, existing entries 40 and/or 50; 
storing the first command in the available entry (Hughes see fig. 2; see para. 0029; The router/credit controller 34 directs three of the new entries 72, 74 and 76 to FIFO 30). Thus, the first command (e.g., data in new entry 70 in fig. 2) is stored in the available entry of FIFO 30; and 
causing the hardware transceiver to transmit, to the source, a packet comprising a credit return that indicates buffer space available for the source (Hughes see fig. 2; para. 0029; these new entries 72, 74 and 76 do not use any credits from the credit counter 36. This type of entry is referred to herein as a "catch-up entry", because the entries are just filling space in the less-full storage device to catch up to the filled level of the fuller storage device. If the source 12 sent four credits with the data, the router /credit controller 34 should return three credits to the credit counter, corresponding to the catch-up entries 72, 74 and 76.). In other words, the new entries 72, 74, 76 are stored as “catch-up entry” in FIFO 30, and it does not use any credits. Thus, the router/credit controller 34 returns each of the corresponding credits for entries 72, 74, 76 back to the source, that indicates buffer space available for the source.
However, Hughes does not explicitly disclose the feature wherein a packet comprising returned credits.
Sharma from the same or similar fields of endeavor discloses the feature wherein a packet comprising returned credits (Sharma see fig. 3; column 5, lines 1-5; The credits that have been released by a neighboring node 305 are received by the incoming packet processing unit 302 and sent to the outgoing packet processing unit 301, along with debit responses for received return transactions 306.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes and to implement with the feature as taught by Sharma to transmit a packet comprises returned credits.

Claim 8 is rejected similarly to claim 1.
Claim 15 directed to a non-transitory machine-readable medium (Hughes see para. 0082) is rejected similarly to claim 1.
Regarding claims 2, 9, 16, Hughes discloses the feature wherein: the packet comprises a plurality of commands comprising the first command and additional commands; and the operations of the buffer control unit further comprise: storing the additional commands in an unused entry of the buffer (Hughes see para. 0029; If the source 12 sent four credits with the data, the router/credit controller 34 should return three credits to the credit counter, corresponding to the catch-up entries 72, 74 and 76. The router/credit controller 34 directs the fourth 82 of the new entries to FIFO 2 32.).
Regarding claims 6, 13, 20, Hughes discloses the feature wherein: the hardware transceiver and the buffer control unit are parts of a first chiplet (see fig. 1, destination 14 and routing/credit control 34); and the source is a second chiplet (Hughes see fig. 1, source 12; para. 0022-0024).
Regarding claims 7, 14, Hughes discloses the features wherein: the operations of the hardware transceiver further comprise: prior to receiving the packet, receiving a prior packet comprising one or more prior commands including the second command, a count of the prior commands being less than a width of the entry of the buffer, the entry of the buffer being empty at the time of receiving the prior packet (Hughes see fig. 2, existing entries 40, 50; para. 0029; in which both FIFOS 30 and 32 have eight slots each. The credit counter 36 is therefore originally initialized with a value of eight. Both FIFO 1 30 and FIFO 2 32 contain existing entries 40 and 50). In other words, prior to receiving the new entries 70 and 80, the prior packet comprises one or more commands was received (i.e., the current/existing entries 40 and 50 in fig. 2), which is less than a width of the FIFO 1. The FIFO 1 being empty at the time receiving the existing entries 40, 50; and the operations of the buffer control unit further comprise: storing the prior commands in the entry of the buffer without causing the hardware transceiver to .

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672) as applied to claim 2, 9 or 16 above, and further in view of Bhatia et al. (Pub No.: 2017/0195245).
Regarding claims 3, 10, 17, Hughes in view of Sharma does not explicitly disclose the feature wherein: a count of the plurality of commands exceeds a number of entries in each entry of the buffer.
Bhatia et al. from the same or similar fields of endeavor discloses the feature wherein: a count of the plurality of commands exceeds a number of entries in each entry of the buffer (Bhatia et al. see fig. 5, packet queue 522; fig. 6, step 630; para. 0053, 0072; a determination is made as to whether the packet queue of the data plane scalability element exceeds a threshold (e.g., a size threshold in terms of a total amount of data stored, a number of packet data entries, or the like). … If the packet queue of the data plane scalability element exceeds the threshold, method 600 proceeds to step 650, at which point the packet data is inserted into a packet aggregation buffer of the data plane scalability element). In other words, when the size/length of the packet data commands exceeds the packet queue entries, the packet data is stored in the aggregation buffer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes in view of Sharma and to implement 
The motivation would be to lower error rate.

Claims 4, 11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672) as applied to claim 1, 8 or 15 above, and further in view of Hronik (Pub No.: 2003/0193927).
Regarding claims 4, 11, 18, Hughes in view of Sharma does not explicitly disclose the feature wherein: the first command is a memory access command.
Hronik from the same or similar fields of endeavor discloses the feature wherein: the first command is a memory access command (Hronik see abstract; generating a data packet based on the serial data input, transmitting the data packet to a first random access memory device via a write input port, decoding the data packet, determining whether to perform a command in the first random access memory device based on information in the data packet). The data packet is transmitted to the random access memory for performing a command.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes in view of Sharma and to implement with the feature as taught by Hronik for providing a data packet for memory access command.
The motivation would be to improve transmission efficiency.

Claims 5, 12, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672) as applied to claim 1, 8 or 15 above, and further in view of Vanaraj et al. (Pub No.: 2016/0299699).
Regarding claims 5, 12, 19, Hughes in view of Sharma does not explicitly disclose the feature wherein: the first command is a memory write command.
Vanaraj et al. from the same or similar fields of endeavor discloses the feature wherein: the first command is a memory write command (Vanaraj et al. see para. 0028, 0035; a memory controller receives a host command to perform a memory operation, where the host command includes a data packet comprising a plurality of data divisions. In some embodiments of the method of any of A1-A7, the memory operation is a write operation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes in view of Sharma and to implement with the feature as taught by Vanaraj et al. for providing a host command for memory operation (e.g., write operation).
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayhew et al. (Pub No.: 2006/0056292) and Garg et al. (Pub No.: 2009/0055496) are show systems which considered pertinent to the claimed invention.
Mayhew et al. provides an improved architecture for credit based flow control. Briefly, the memory space within the receiving switch is separated into two parts, a statically allocated portion and a dynamically allocated portion. Packets are first placed in the dynamically allocated portion, and the 
Garg et al. discloses a system, method, and computer program product are provided for optimal packet flow in a multi-processor system on a chip. In operation, a credit is allocated for each of a plurality of agents coupled to a messaging network, the allocating including reserving one or more entries in a receive queue of at least one of the plurality of agents. Additionally, a first credit is decremented in response to a first agent sending a message to a second agent, the plurality of agents including the first and second agents. Furthermore, one of the first credit or a second credit is incremented in response to a signal from the second agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464